Opinion by
Mr. Justice Fell,
The only difficulty in this case is to determine what the testator meant by the expression “ my nephews who may read law.” The learned master and the court below were clearly right in holding that Isaac L. Benson was not entitled to a distributive share of the testator’s law library. “ To read law,” while not strictly a technical legal term to which a certain meaning must attach to the exclusion of all others, is yet an expression which should find its interpretation in the common understanding of lawyers. Among lawyers “ to read law ” means to take up the study of the law with the purpose of being admitted to the bar and practicing the profession. Nor is its meaning confined to the preparatory course; it may properly be said to include that reading of cases and text-books of which every lawjmr does more or less after his admission. It certainly does not mean to read law books casually, for amusement or general instruction, nor in the desultory manner in which Isaac L. Benson appears by the testimony to have read. The learned master was right in holding that one who, although he has registered as a student and read for a year or more, has long since abandoned all intention of being admitted to practice, cannot properly be said either to be reading law or to have read law.
Concerning Paul A. Benson, who was a student at law at the time of the testator’s death, there appears to be no dispute, as he has fulfilled all the conditions of the will; but as to the right of the other nephews, J. B. Benson and J. A. Davis, who had read law and been admitted to practice before the tes*605tafcor’s death, to participate in the distribution, we are of opinion that the learned judge erred in setting aside the report of the master. The testator undoubtedly meant to create a class of such of his nephews as should read law, and by “ read law ” he meant “become lawyers.” The time at which they should do so does does not seem to have been any part of his plan. The rule that a will speaks from the time of the testator’s death must, like all rules of construction, yield to a manifest intention to the contrary. Indeed, if that rule were allowed in this case, the only one whose position would be shaken by its application would be the appellee, in whose behalf it is so strenuously urged; for at the time of the testator’s death, when the class must be ascertained, he was the only one of the three nephews who had not completed his studies, been admitted to the bar, and “ read law ” within the meaning of those words as we have construed them. But we take it that the application of that rule is unnecessary, for in the face of such words as “ not to be sold, no — rather to be burned,” which clearly indicate the testator’s desire that his library should remain in the possession of his relatives for their own personal use, it would be unreasonable to adopt a construction which would limit the class of beneficiaries either to suc-h of his nqphews as should have completed their studies at the time of his death or to such as should still be reading their preparatory course at that time.
In view of this construction the testator’s nephews J. B. Benson and J. A. Davis are properly within the class which the testator contemplated at the time of making the will, and are therefore entitled to their equal distributive shares in the testator’s law library with the other nephew, P. A. Benson.
The decree of the orphans’ court is reversed and set aside at the cost of the appellee, and the record is remitted in ordei that a decree may be entered in accordance with this opinion.